July 5, 1912. The opinion of the Court was delivered by
This is an appeal from an order of Judge Gage made at March term of Court, 1911, for Greenville county, reversing an order of the probate court for said county allowing the appellant, as general guardian for Rachel Moseley and Henry Moseley, commissions on the sum of $2,095.50, amounting to the sum of $104.77. Henry Moseley, the father of Rachel and Henry, died testate in Greenville county on April 30, 1908, leaving real and personal property in Greenville county and real estate in *Page 558 
Atlanta, Ga. His personal property was insufficient to pay his debts and an order was taken in probate court for Greenville county to sell certain real estate in Greenville county and the personal property, which was done, and the proceeds arising therefrom was insufficient and a further order was taken to sell more real estate. The appellant, Boulware, had been duly appointed general guardian for Rachel Moseley and Henry Moseley, and entered into bond in the sum of $800, conditioned for the faithful performance of his duties as said guardian. In the meanwhile, certain real estate in Georgia of the testator had been sold, and the net proceeds of that sale, amounting to $2,200.50, belonging to the minors, Rachel and Henry, was in the hands of the Georgia Court, ready to be turned over to them or their legally appointed guardian. On August 19, 1909, John T. Bramlett, Esq., as judge of probate for Greenville county, upon Boulware executing a bond in the sum of $4,500 with sufficient surety, passed the necessary orders for Boulware to receive the funds, and the Georgia funds were accordingly turned over to Boulware, and he disbursed the funds under a decree of the probate court for Greenville county, and was allowed commissions for receiving and paying out, by an order of that Court, which order was appealed from and reversed by the Circuit Judge.
The judgment of the Circuit Court should be reversed. Executors, administrators, guardians, etc., are allowed two and one-half per cent. commissions for all money that they shall receive and two and one-half per cent. for all money that they may pay out. Boulware received the money as guardian of the minors and paid it out as such. In order to get the money he was required to increase his bond from $800 to $4,500. This fund was in another jurisdiction. He brought it in South Carolina and is entitled to his commissions. Judgment of the Circuit Court reversed. *Page 559